USCA4 Appeal: 21-4473      Doc: 36         Filed: 07/25/2022     Pg: 1 of 15




                                              PUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4473


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DAVID SIERRA OROZCO,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:19-cr-00095-D-1)


        Argued: May 5, 2022                                               Decided: July 25, 2022


        Before KING and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by published opinion. Judge Richardson wrote the opinion, in which Judge King
        and Senior Judge Keenan joined.


        ARGUED: Richard Croutharmel, Raleigh, North Carolina, for Appellant. Natasha
        Katherine Harnwell-Davis, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Appellee. ON BRIEF: Kenneth A. Polite, Jr., Assistant Attorney
        General, Lisa H. Miller, Deputy Assistant Attorney General, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C.; Michael F. Easley, Jr., United States
        Attorney, David A. Bragdon, Assistant United States Attorney, Jacob D. Pugh, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
        North Carolina, for Appellee.
USCA4 Appeal: 21-4473      Doc: 36         Filed: 07/25/2022     Pg: 2 of 15




        RICHARDSON, Circuit Judge:

               David Sierra Orozco was paid to drive a car with over $100,000 in drug-tainted cash

        hidden in a secret dashboard compartment. When police pulled him over, he acted

        suspiciously: He quickly shut down the GPS application running on his smartphone and

        struggled to answer where he was going with the money. His odd behavior continued when

        he arrived at the station: When police found five SD cards wrapped in a $100 bill in

        Orozco’s shoe, Orozco tried to destroy them by eating them. When police got a warrant to

        search the phone and SD cards, things went from bad to worse for Orozco—both the phone

        and the chips contained graphic and heinous child pornography.

               Orozco contends that the search warrant for the phone and SD cards should not have

        been issued. And without that warrant, the police would not have found the child

        pornography he was eventually convicted of possessing. But we conclude that the warrant

        affidavit presented a substantial basis for believing that Orozco was engaged in drug

        trafficking, and that Orozco’s cellphone and SD cards would contain evidence of that

        criminal activity. So we affirm his conviction.

        I.     Background

               On a summer morning in Harnett County, North Carolina, Corporal Donald Lucas

        and Deputy Benjamin Winstead each sat in separate patrol cars at the corner of Arrowhead

        and Chicken Farm Roads. As passing cars slowed down to cross the nearby railroad tracks,

        the officers checked license plates to identify any outstanding tickets. When a blue Lexus

        sedan passed, Corporal Lucas ran its plate and found that its registered owner, Pedro Lopez




                                                    2
USCA4 Appeal: 21-4473       Doc: 36         Filed: 07/25/2022     Pg: 3 of 15




        Gomez, had a suspended driver’s license. The two officers began tailing the car and pulled

        it over after it swerved across the centerline twice.

               When they approached the sedan, the driver explained that he did not have a driver’s

        license but provided a Mexican consular ID card identifying himself as David Orozco.

        Orozco had a Samsung smartphone in his lap displaying a GPS navigation app. When

        asked where he was headed, Orozco abruptly exited the GPS app but could not come up

        with an answer to where he was going. After a bit of pressing, Orozco glanced at some

        nearby fields and apprehensively replied that he was looking for farm work. Lucas noticed

        that Orozco was “sweating profusely” despite the car’s blasting A/C and was shaking

        nervously. J.A. 82. He also noticed that the dashboard was not flush and bore toolmarks,

        suggesting someone previously pried it open.

               Upon seeing all this, the officers called in a K-9 unit and asked Orozco to get out of

        the car. While one officer ran Orozco’s ID, the other spoke with Orozco, who consented

        to the car’s search. The K-9 arrived and, after alerting to the driver’s side door, was placed

        inside the car. There, it again alerted to the presence of drug residue around the dashboard,

        near the toolmarks. Officers opened the dashboard’s secret compartment and found

        grocery bags filled with $111,252 in cash. When he saw the cash, Orozco volunteered that

        he had been paid to drive the car and that the money was not his. Because Lucas suspected

        that Orozco was engaged in drug-smuggling, he supplied Orozco’s phone number to the




                                                      3
USCA4 Appeal: 21-4473      Doc: 36          Filed: 07/25/2022     Pg: 4 of 15




        DEA. 1 The DEA advised that the number was linked to an ongoing investigation. The

        officers took Orozco into custody for driving without a license and failure to maintain lane

        control. Officers also retrieved the Samsung phone Orozco was using to navigate, along

        with a flip-phone that was also in the car. Later, in a “money line up,” 2 a drug-sniffing dog

        confirmed the presence of drug residue on the money. J.A. 150.

               At the station, Corporal Robert Kimbrough searched Orozco’s person. He found a

        folded-up $100 bill in Orozco’s shoe, and as he unfolded it, five micro-SD cards fell out

        onto the floor. 3 Orozco quickly scooped up two of the cards and shoved them into his

        mouth. Kimbrough managed to recover one SD card—though chewed and inoperable—

        from Orozco’s mouth; Orozco apparently swallowed the other.

               Based on this information, officers sought a search warrant for the Samsung

        smartphone and the three operable SD cards. The application’s affidavit included a




               1
                 Orozco gave this phone number to Corporal Lucas during the traffic stop, as
        contact information while Lucas was filling out the citation. This phone number does not
        appear to correspond to the Samsung smartphone that Orozco was using to navigate. It is
        unclear whether it corresponds to the flip-phone in Orozco’s possession at the time, or
        perhaps some different phone entirely.
               2
                In a money line-up, some cash is placed into a bag, and several identical control
        bags are filled with things other than the cash. The K-9 is then paraded past each bag.
        Here, the K-9 alerted to only the bag containing the money found in Orozco’s car.
               3
                 A micro-SD card is an external storage device used to augment the storage of or
        transfer files between electronic devices such as cellphones and tablets. The micro-SD
        cards found on Orozco were compatible with the Samsung smartphone he was carrying.
        And the files eventually found on them suggested that they were used with the Samsung
        smartphone’s WhatsApp messaging app.


                                                      4
USCA4 Appeal: 21-4473       Doc: 36        Filed: 07/25/2022      Pg: 5 of 15




        detailed factual recitation, which told the same story that we have told here. 4 The warrant

        issued, authorizing a search for “[r]ecords of illegal drug activities, documents,

        photographs, . . . and other evidence of drug trafficking.” J.A. 39. Narcotics officers

        began searching one SD card; they immediately saw what they believed to be child

        pornography. A second warrant was then obtained for the SD cards; two SD cards

        contained several hundred images and videos of child pornography. A third warrant was

        then issued for the Samsung smartphone; its internal temporary storage contained five child

        pornography images.

               Orozco was indicted on one count of Possession of Child Pornography, 18 U.S.C.

        § 2252A(a)(5)(B). He moved to suppress the images on several grounds, including that

        the first warrant to search the smartphone and SD cards lacked probable cause. The district

        court denied the motion, and following a jury trial Orozco was convicted and sentenced to

        12 years in prison. He timely appealed, and we have jurisdiction. 28 U.S.C. § 1291.

        II.    Discussion

               On appeal, Orozco argues that the district court erred by not suppressing evidence

        found on the SD cards and smartphone. According to Orozco, the application for the first

        warrant did not recite facts adequate to establish probable cause that the SD cards contained

        evidence of drug crimes. When the district court denies a motion to suppress, we review

        its legal conclusions de novo and factual findings for clear error. United States v. Gondres-


               4
                 No information about the interoperability of the SD cards and the Samsung
        smartphone, provided above in note 3, was in the affidavit, so we do not consider it in our
        analysis. The affidavit also did not specify the exact amount of money found, explaining
        only that a “large” sum was discovered in “separate plastic grocery bags.” J.A. 42.

                                                     5
USCA4 Appeal: 21-4473      Doc: 36         Filed: 07/25/2022     Pg: 6 of 15




        Medrano, 3 F.4th 708, 713 n.1 (4th Cir. 2021). In doing so, we consider the evidence in

        the light most favorable to the government, deferring to the reasonable inferences drawn

        by the local judge and law enforcement officers. Id. 5

               The Fourth Amendment commands that “no Warrants shall issue, but upon probable

        cause, supported by Oath or affirmation, and particularly describing the place to be

        searched, and the persons or things to be seized.” U.S. Const. amend. IV. “Probable cause

        has long been understood to encompass circumstances that, while less than a

        preponderance, ‘warrant suspicion.’” Gondres-Medrano, 3 F.4th at 714 (quoting Locke v.

        United States, 11 U.S. (7 Cranch) 339, 348 (1813)). We afford initial probable cause

        determinations “great deference” when, as here, a “neutral and detached magistrate” finds

        probable cause to support a warrant. Illinois v. Gates, 462 U.S. 213, 236, 240 (1983).

        “[T]he task of a reviewing court is not to conduct a de novo determination of probable

        cause, but only to determine whether there is substantial evidence in the record supporting

        the magistrate’s decision to issue the warrant.” Massachusetts v. Upton, 466 U.S. 727, 728

        (1984) (per curiam).

               Orozco argues that the warrant application failed to establish probable cause to

        believe he was involved with drug trafficking and that it failed to show that any drug-

        trafficking evidence would be found on the SD cards and smartphone. But applying the




               5
                 Below, Orozco disputed some facts in the warrant application. But he concedes
        that these factual disputes are not pertinent to his challenge on appeal.

                                                     6
USCA4 Appeal: 21-4473      Doc: 36         Filed: 07/25/2022     Pg: 7 of 15




        appropriately deferential, commonsensical standard of review, we conclude that the

        warrant passes muster on all counts. 6

               A.     The affidavit presented a substantial basis for concluding that Orozco
                      was engaged in drug trafficking.

               We begin with Orozco’s argument that the warrant affidavit did not give cause to

        believe he was engaged in illegal drug trafficking. Orozco’s argument essentially boils

        down to the idea that it “is not illegal to be paid to drive a car” and that “[c]ash is not

        contraband.” Appellant’s Br. 20. This is true. And so, Orozco insists, driving another

        person’s car with a large sum of drug-tainted cash stashed in a secret compartment is not

        enough evidence of drug-trafficking activity to justify further investigation. There, we

        disagree.

               That Orozco might propose an innocent explanation for his conduct does not defeat

        probable cause. See United States v. Bosyk, 933 F.3d 319, 325 (4th Cir. 2019) (“[O]fficers

        need not ‘rule out a suspect’s innocent explanation for suspicious facts’ to obtain a

        warrant.” (quoting District of Columbia v. Wesby, 138 S. Ct. 577, 588 (2018))). A search

        warrant’s purpose is to gather evidence necessary to determine whether a crime has been

        committed, and if so by whom.




               6
                  Because we conclude that the warrant was supported by probable cause, we need
        not consider the government’s fallback good-faith-exception argument. See United States
        v. Leon, 468 U.S. 897, 923 (1984) (holding that evidence obtained from a warrant that
        lacked probable cause should be suppressed only if it is “so lacking in indicia of probable
        cause as to render official belief in its existence entirely unreasonable” (quoting Brown v.
        Illinois, 422 U.S. 590, 610–11 (1975) (Powell, J., concurring in part))).

                                                     7
USCA4 Appeal: 21-4473      Doc: 36          Filed: 07/25/2022     Pg: 8 of 15




               Probable cause is thus “not a high bar.” Id. Take United States v. Blakeney, 949

        F.3d 851, 855 (4th Cir. 2020), as an example. There, the suspect driver crossed a concrete

        highway median, causing a fatal car crash. Investigating officers noticed that the car

        smelled of alcohol, and Blakeney was behaving belligerently towards them. Id. at 855,

        860. Arguing that a blood-draw warrant lacked probable cause, Blakeney pointed out that

        car accidents happen for innocent, non-alcohol-related reasons, that the car might have

        smelled of alcohol because his passenger had been drinking, and that his belligerent

        behavior did not necessarily betray drunkenness. Id. at 859–60. We rejected these

        arguments, holding that together the severe accident, alcohol odor, and belligerence

        established a fair probability that Blakeney was driving under the influence. Id. at 860

        (noting that the warrant affiant did not need to “rule out all innocent explanations” for that

        conduct).

               Though the crimes at issue differ, Blakeney maps onto this case. Like the car

        accident, being paid to transport money could occur for innocent reasons. But given the

        “large” amount of money and the way it was stored—wrapped in grocery bags and stashed

        in a hidden compartment—those innocent explanations seem unlikely. And just as alcohol

        odor in a passenger cabin need not mean the driver was drinking, we are mindful that a

        drug dog’s alert on cash may not always mean it is drug money. 7 Likewise, Orozco’s


               7
                 Some courts have questioned the evidentiary value of a drug dog’s alert on cash
        based on the belief that cash often contains drug residue. See United States v. Ten
        Thousand Seven Hundred Dollars and No Cents ($10,700.00) in U.S. Currency, 258 F.3d
        215, 229–30 (3d Cir. 2001) (“[W]e attach no significance to the evidence derived from the
        post-seizure dog sniff.”). But other courts suggest more recent research tends to show that
        (Continued)

                                                      8
USCA4 Appeal: 21-4473        Doc: 36        Filed: 07/25/2022     Pg: 9 of 15




        sweating and nervous behavior when interacting with officers, like Blakeney’s

        combativeness, does not necessarily establish probable cause. See, e.g., United States v.

        Massenberg, 654 F.3d 480, 491 (4th Cir. 2011) (holding that “mild nervousness” is not

        enough, standing alone, to establish reasonable suspicion of a crime); cf. Florida v. Bostick,

        501 U.S. 429, 437 (1991) (“We have consistently held that a refusal to cooperate, without

        more, does not furnish the minimal level of objective justification needed for a detention

        or seizure.”).

               But when viewed together, the totality of these circumstances is more than enough

        to establish a “fair probability” that Orozco was engaged in drug trafficking. Blakeney,

        949 F.3d at 860 (quoting Gates, 462 U.S. at 238). So the officers had probable cause to

        search Orozco’s relevant effects for evidence, so long as they bore some potential

        connection to the suspected crime. That is where we turn next.

               B.        The affidavit presented a substantial basis for concluding that evidence
                         would be found on the SD cards and smartphone.

               Probable cause to believe that a person is engaged in criminal activity is not carte

        blanche to search all their personal effects. There must also be some nexus between the




        drug dogs alert to a byproduct of cocaine, methyl benzoate, that remains present on cash
        for only short periods. See United States v. Funds in the Amount of Thirty Thousand Six
        Hundred Seventy Dollars ($30,670.00), 403 F.3d 448, 460 (7th Cir. 2005) (“[T]he
        empirical information provided in this case indicates that dog alerts to currency should be
        entitled to probative weight.”); id. at 462 (“[T]he very ephemeral nature of the methyl
        benzoate byproduct of illicit cocaine makes it highly likely that [the] cash hoard was in
        very close proximity to large amounts of the drug within hours or days of [the dog] alerting
        to it.”). Given our deference to the neutral magistrate judge and her reliance on this
        evidence as only part of the substantial basis for finding probable cause, we need not fully
        resolve that dispute here.

                                                      9
USCA4 Appeal: 21-4473      Doc: 36         Filed: 07/25/2022      Pg: 10 of 15




        suspected crime and the place to be searched—“a substantial likelihood that evidence of a

        crime will be found in a particular place.” United States v. Allen, 631 F.3d 164, 173 (4th

        Cir. 2011) (emphasis added). As part of the probable-cause inquiry, whether a nexus exists

        is a “practical, commonsense determination” to be made by the issuing judge. Id. And it

        may be established by “the normal inferences of where one would likely keep” the evidence

        being sought. Id.; see United States v. Lindsey, 3 F.4th 32, 39–40 (1st Cir. 2021). So we

        must consider whether the magistrate judge, looking at the “totality of the circumstances,”

        had a substantial basis for believing that evidence of drug trafficking could be found on the

        SD cards and phone. See United States v. Richardson, 607 F.3d 357, 371 (4th Cir. 2010).

                      1.     SD Cards

               We begin with the SD cards, which Orozco hid in a $100 bill inside his shoe. That

        alone is suspicious and might reveal a connection between those SD cards and Orozco’s

        ongoing criminal conduct. But we need not fret about whether it is by itself suspicious

        enough to establish probable cause to search the cards. Because after dropping the cards

        on the ground, Orozco shoved some in his mouth and started chewing, and apparently

        swallowed one.

               Orozco does not argue that chewing memory cards is typical, innocent behavior.

        Chewing on the chips can be taken only as an attempt to hide something. Orozco just

        insists that the “something” is not necessarily evidence of his crime. And so, he argues,

        more was required of the warrant application to tie the SD cards to the crimes for which he

        was being investigated.




                                                     10
USCA4 Appeal: 21-4473      Doc: 36         Filed: 07/25/2022     Pg: 11 of 15




               Orozco’s contentions defy longstanding legal principles. Intentionally destroying

        an item before it can be examined would permit someone to believe the item is inculpatory.

        See Wilson v. United States, 162 U.S. 613, 621 (1896); 1 Simon Greenleaf, A Treatise on

        the Law of Evidence § 37, at 42 (Isaac F. Redfield ed., 12th ed. 1866). It is almost

        tautological that, where an arrestee attempts to destroy evidence, he is trying to prevent

        that evidence from being seen by police. And where police have probable cause to believe

        the arrestee is engaged in drug trafficking, the most reasonable inference is that the item

        relates to that crime. See United States v. Cobb, 970 F.3d 319, 327 (4th Cir. 2020) (“The

        officers had probable cause to believe that the computer seized during the search of Cobb’s

        home contained evidence pertaining to [the victim’s] murder—largely because Cobb,

        within 48 hours of the murder, instructed his parents to remove the computer from his room

        and clean it because [the victim] had recently used it.”). Could someone, hypothetically,

        destroy evidence because it reveals some embarrassing but innocuous information?

        Maybe. Or perhaps it might—as it turned out here—be related to some other criminal

        conduct. But when the suspect is reasonably believed to be engaged in drug trafficking,

        we find there is an adequate nexus to search the evidence the defendant attempted to

        destroy.

               In resisting this conclusion, Orozco emphasizes that the warrant affidavit does not

        expressly say that, in the officer’s training and experience, drug traffickers tend to keep

        evidence of drug trafficking on their SD cards (or smartphones). In his view, the affidavit

        should have said: “In my training and experience, drug dealers keep evidence of their

        crimes on their micro-SD cards or on their electronic media in general.” Oral Arg. 6:25,


                                                    11
USCA4 Appeal: 21-4473         Doc: 36        Filed: 07/25/2022     Pg: 12 of 15




        9:50. Orozco argues that all warrant applications must include the “magic incantation”

        from the affiant that, “in my training and experience, [there is a nexus between the

        suspected crime and evidence I want to search].” To put it bluntly, no such requirement

        exists.

                  Indeed, a magic-words requirement for warrant affidavits runs headlong into the

        Supreme Court’s clear instruction that we should not add “[t]echnical requirements of

        elaborate specificity” into the warrant-application process, and “should not invalidate

        warrants by interpreting affidavits in a hypertechnical, rather than commonsense, manner.”

        Gates, 462 U.S. at 235–36 (cleaned up). The affidavit need not dot every “i,” cross every

        “t,” or (as Orozco suggests) “close” every inferential “loop.” See Oral Arg. 17:25–17:31.

        It “need not directly link the evidence sought with the place to be searched.” United States

        v. Jones, 942 F.3d 634, 639 (4th Cir. 2019). It need only supply enough facts for a neutral

        magistrate, who may make reasonable inferences to fill in any logical gaps, to find the

        required nexus. See id. at 639–40.

                  Here, Orozco’s attempt to destroy the SD cards provided a substantial factual basis

        that allowed the magistrate to reasonably infer that the SD cards contained evidence that

        Orozco was trafficking drugs. So the warrant was properly issued.

                        2.     Smartphone

                  Next, we must determine whether there is a basis for finding probable cause to

        search Orozco’s smartphone. The evidence in the warrant application established probable

        cause that Orozco was running drug money when arrested. And it shows that he was using

        his cellphone for navigation at the time. That is enough, without even considering


                                                      12
USCA4 Appeal: 21-4473      Doc: 36         Filed: 07/25/2022      Pg: 13 of 15




        Orozco’s attempt to destroy other electronic evidence, to find the magistrate judge had

        ample reason to believe that Orozco’s phone would contain evidence of a drug-trafficking

        conspiracy. 8

               Orozco admits that his argument is weaker as to the smartphone than the SD cards,

        but it largely proceeds in like manner: The warrant application must contain the “magic

        incantation” that the officer’s training and experience reveals that drug-trafficking data is

        often kept on cellphones.     As we have already discussed, warrant applications are

        commonsense documents, not Wiccan rituals, so no magical incantations are necessary.

        But Orozco responds that, without this boilerplate phrase, there is no basis in the affidavit

        for believing that drug-trafficking evidence would be on the cellphone. The problem with

        that argument is that the officers didn’t just suspect that the phone might have information

        about the crime, they observed Orozco using the phone to commit it. The affidavit states:

        “Deputy D.L. Lucas then asked David Sierra Orozco where he was driving too [sic], upon

        being asked, David Sierra Orozco had the GPS on his cell phone open and he immediately

        closed out the GPS application.” J.A. 41. So the affidavit did not need to rely on


               8
                  It is not altogether clear from the record whether admissibility of the photographs
        found on the phone turns on the adequacy of the warrant being challenged here. The
        smartphone was apparently searched under the third warrant, which Orozco does not
        directly challenge. That warrant issued only after child pornography was found on the SD
        cards. And since we have already concluded that the police could search the SD cards, the
        third warrant would not be fruit of the poisonous tree. See United States v. Seerden, 916
        F.3d 360, 364–65 (4th Cir. 2019) (holding that evidence obtained from a second search
        warrant that “relied upon evidence found during the first search” was admissible because
        the first search was lawful). So whether the first warrant would have hypothetically also
        justified the phone’s search would not matter. But the government has not made this
        argument, and it prevails even assuming the first warrant’s validity is dispositive.


                                                     13
USCA4 Appeal: 21-4473      Doc: 36          Filed: 07/25/2022     Pg: 14 of 15




        generalities of where ordinary drug traffickers ordinarily keep drug-trafficking evidence.

        It had something better: evidence that this suspected drug trafficker had evidence of this

        drug-trafficking crime (i.e., the destination of the cash) on his phone. That evidence

        supplied a substantial basis for finding probable cause to search the phone. 9


               9
                 While sufficient, it is unclear if the open GPS application is necessary to establish
        a nexus between the cellphone and suspected crimes. “[W]e long have held that an affidavit
        need not directly link the evidence sought with the place to be searched.” Jones, 942 F.3d
        at 639. “Instead, the nexus requirement also ‘may be established by the nature of the item
        and the normal inferences of where one would likely keep such evidence.’” Id. (quoting
        United States v. Anderson, 851 F.2d 727, 729 (4th Cir. 1988)). In Anderson, a magistrate
        issued a warrant to search a murder suspect’s home for the murder weapon. 851 F.2d at
        728–29. Anderson challenged the warrant because “the affidavit submitted . . . contained
        absolutely no facts or conclusions” that the weapon would be found in his home. Id.
        Rebuffing that argument, we held that because one would expect a person to keep a gun at
        their home, a magistrate judge could reasonably believe that searching the home might
        uncover the gun. Id. at 729 (citing United States v. Rahn, 511 F.2d 290, 293 (10th Cir.
        1975) (holding that it is reasonable to assume that individuals keep guns at their homes));
        see United States v. Williams, 974 F.2d 480, 481–82 (4th Cir. 1992) (holding that it is
        reasonable for an issuing magistrate to conclude that a drug dealer’s residence would
        contain evidence of their crimes). In other words, there are places so intrinsically part of a
        person’s daily life that one would expect evidence of their crimes to be found there.
                Though smartphones were decades away at the time of Anderson, the Supreme
        Court has since noted that searching one’s smartphone is like searching his home. See
        Riley v. California, 573 U.S. 373, 395–97 (2014). Much like homes, cellphones contain
        “a digital record of nearly every aspect of [their owner’s] lives—from the mundane to the
        intimate.” Id. at 395. A phone will often contain the suspect’s “Internet browsing history,
        a calendar,” “photographs labeled with dates, locations, and descriptions,” a “record of all
        his communications” with various associates, and location information allowing one to
        “reconstruct [his] specific movements down to the minute.” Id. at 394–96. The all-
        encompassing information on cellphones explains why unconstrained warrantless
        cellphone searches, like warrantless home searches, contravene the Fourth Amendment.
        Id. at 401. But it is also why phones “can provide valuable incriminating information about
        dangerous criminals.” Id. So just as it is sometimes reasonable to believe that a suspect’s
        home may contain evidence of their crimes, it might be reasonable to believe that his
        cellphone will. See Lindsey, 3 F.4th at 39–40. At least this might be true for crimes like
        drug trafficking that involve coordination. See Riley, 573 U.S. at 401 (“Cell phones have
        become important tools in facilitating coordination and communication among members
        (Continued)

                                                     14
USCA4 Appeal: 21-4473         Doc: 36       Filed: 07/25/2022    Pg: 15 of 15




                                        *            *             *

               This case presents a model example of a proper investigation under the Fourth

        Amendment. The officers submitted a comprehensive affidavit with detailed facts showing

        drug trafficking. The magistrate combined those facts with commonsense inferences and

        determined that probable cause existed. And when the officers discovered evidence of

        other crimes, they immediately went back and obtained additional warrants to search and

        seize those files. The district court’s denial of Orozco’s motion to suppress was proper,

        and its judgment is

                                                                                      AFFIRMED.




        of criminal enterprises . . . .”). But because there is direct evidence establishing a nexus
        here, we need not decide the reasonableness of such an inference.

                                                    15